856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clifton Ray ELLIS, also known as Raymond Clifford Ellis,Plaintiff-Appellant,v.John C. RUNDA, Chairman, Kentucky State Board of Parole;Kentucky Corrections Department, Defendants-Appellees.
No. 88-5446.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
Plaintiff Ellis moves to produce documents on appeal from the district court's order dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In his complaint, Ellis argues that the Kentucky Parole Board improperly imposed a parole detainer upon him in violation of promises made by it and others at earlier dates.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) because the limitations period had run.


4
Upon consideration, we agree with the conclusions of the district court concerning the statute of limitations argument except for the issue challenging the Parole Board's own comments at the 1979 parole hearing.  Regarding that issue, we hold that the Parole Board's comments were gratuitous statements that did not create any due process rights which would be enforceable by Ellis.


5
Accordingly, the motion to produce documents is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation